DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 9/2/22 is acknowledged. Unelected claims 12-14 are withdrawn from consideration.1 Claims 15-20 are cancelled. Elected claims 1-11 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, et al. (US 2016/0328646, herein Lin).2	Regarding claim 1, Lin teaches a neural network computation device configured to perform neural network operations of a floating point data type, comprising: a controller unit and an operation unit, wherein the controller unit and the operation unit are connected (paragraph 0086);	the controller unit is configured to obtain initial input neuron data of an ith layer of a neural network model of the floating point data type and a computational instruction of the ith layer, parse the computational instruction of the ith layer to obtain a plurality of operation instructions, send the initial input neuron data of the ith layer to the operation unit, and send the plurality of operation instructions to the operation unit, wherein i is a positive integer (paragraph 0042);	the operation unit is configured to compute the initial input neuron data of the ith layer (paragraph 0042), and	compute conversion parameters of an ith layer of a neural network model of a fixed point data type according to the initial input neuron data of the ith layer (paragraph 0076); and	the controller unit is further configured to write the conversion parameters of the ith layer of the neural network model of the fixed point data type into the ith layer of the neural network model of the floating point data type (paragraph 0076).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang, et al. (WO 2020/223856).3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 In addition to the cited portions, please see also the associated figures.
        3 A copy of this reference is attached to this Office Action.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.